Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  June 01, 2017

The Court of Appeals hereby passes the following order:

A17A1698. TAVORIS DESHAWN THOMAS v. THE STATE.

      In 2015, Tavoris DeShawn Thomas pled guilty to armed robbery and aggravated
assault and was given an aggregate 15-year sentence, with 10 to serve in prison. In
March 2017, Thomas filed a pro se “Motion to Correct a Void Indictment.” Thomas
contended that his sentence was invalid, asserting that only his co-indictee had held a
weapon during the underlying criminal incident and arguing that the indictment was
fatally flawed. The trial court denied Thomas’s motion, and Thomas filed this direct
appeal. We lack jurisdiction.
      Under OCGA § 17-10-1 (f), a court may modify a sentence during the year after
its imposition or within 120 days after remittitur following a direct appeal, whichever
is later. Frazier v. State, 302 Ga. App. 346, 347-348 (691 SE2d 247) (2010); Burg v.
State, 297 Ga. App. 118, 118 (676 SE2d 465) (2009). Once that statutory period
expires, as it had here when Thomas filed his motion, a trial court may modify a
sentence only if it is void. Jones v. State, 278 Ga. 669, 670 (604 SE2d 483) (2004).
      A direct appeal may lie from an order denying a motion to correct a void
sentence if the defendant raises a colorable claim that the sentence is, in fact, void or
illegal. See Harper v. State, 286 Ga. 216, 217 (1), n. 1 (686 SE2d 786) (2009).
“Motions to vacate a void sentence generally are limited to claims that – even assuming
the existence and validity of the conviction for which the sentence was imposed – the
law does not authorize that sentence, most typically because it exceeds the most severe
punishment for which the applicable penal statute provides.” von Thomas v. State,
293 Ga. 569, 572 (2) (748 SE2d 446) (2013). When a sentence is within the statutory
range of punishment, it is not void. Jones, supra.
      Thomas has not claimed that his sentence falls outside of any applicable
statutory range. The claims that he has advanced challenged the validity of his
convictions, not his sentence. See Jones v. State, 290 Ga. App. 490, 494 (2) (659 SE2d
875) (2008) (challenge to validity of indictment is challenge to conviction, not
sentence); Jones, 278 Ga. at 670 (“Assertions taking issue with the procedure employed
in imposing a valid sentence or questioning the fairness of an imposed sentence do not
allege a sentence is void.”). A motion to vacate or modify a conviction is not one of
the established procedures for challenging the validity of a judgment in a criminal case.
See Roberts v. State, 286 Ga. 532 (690 SE2d 150) (2010); Harper, supra at 218 (1).
And an appeal from an order denying such a motion must be dismissed. See Roberts,
supra; Harper, supra at 218 (2).
      Given the foregoing, this appeal is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           06/01/2017
                                                 I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.

                                                                                           , Clerk.